IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,813-01


                     EX PARTE DERICK MANUEL PALMER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14-10-11912-CR (1) IN THE 9th DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to five years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his plea was involuntary because, due to a misrepresentation

contained in the arresting officers’s report, all the parties operated under an incorrect belief as to the

facts surrounding this offense.
                                                                                                  2

       Based on the facts of this case, the trial court, in agreement with the State, has determined

that Applicant’s plea was involuntary. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d
681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 14-10-11912-CR in the 9th District Court of

Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: October 28, 2015
Do not publish